DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on October 15, 2020 was received. Claims 1-14 were amended. Claims 15-16 were canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued April 16, 2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, H. Wayne Porter, on March 2, 2021.
The application has been amended as follows: 
Claim 1, line 10, after “…comprising an optic with a” and before “focal distance allowing…”, delete “long”.
Claim 6, line 7, replace “parking” with “marking”. 
Claim 7 (Currently Amended) The process as claimed in claim 6, wherein the developing comprises developing a first marking pattern of a first sol-gel layer prior to application of a second sol-gel layer and prior to developing a second marking pattern of the second sol-gel layer, wherein the differently pigmented sol-gel layers comprise the first sol-gel layer and the second sol-gel layer, and wherein the plurality of marking patterns comprise the first marking pattern and the second marking pattern

Claim Objections
The claim objections on claim 2, 6-8, 10 and 12 are withdrawn, because the claims have been amended.  

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-14 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ronsin (US20110039038) in view of Borras (WO2010084291A1 using machine translation) and Morley (WO2015197323A1) on claims 1-4 and 6-14 are withdrawn, because the claims have been amended. 
The claim rejection 35 U.S.C. 103 as being unpatentable over Ronsin (US20110039038) in view of Borras (WO2010084291A1 using machine translation) and Morley (WO2015197323A1) and Pivaudan (WO2004080613, using machine translation) on claim 5 is withdrawn, because the claim has been amended. 

REASONS FOR ALLOWANCE
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art on the record, Ronsin (US20110039038) in view of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717